Metcalf, J.
It was decided, in Warren v. Williams, 10 Cush. 79, that the plaintiff had no claim, at law, on the estate of his late wife, for the sum that he paid on the judgment recovered against him in a suit upon a note given by her before marriage, and seemed by a mortgage on her land. He now seeks to obtain that sum from her heirs, by a bill in equity. And he has cited, in support of his bill, decisions in courts of equity, .which, in most particulars, strongly resemble this. But there is one fact in this case, which' seems to us to distinguish it from all the cases that have been cited, where a husband has made payment of his wife’s mortgage debt, in full or in part. He voluntarily suffered judgment to be rendered against him for the amount of his wife’s mortgage debt, when he knew that he was not legally liable to a judgment; and by his payment of that judgment, the mortgage was discharged. And we are of opinion that he cannot, by showing that he consented to that judgment under a misapprehension of its legal effect on his rights, avoid that effect, and call on his wife’s heirs to save him therefrom. In no case which was cited, and in none that we can find, has a husband supported, or even made, a claim like this.
The plaintiff can maintain his bill for the redemption of the two outstanding mortgages given by his late wife, but not for contribution from her heirs for what he paid on the other.

Decree accordingly.